Qua, J.
The appellant in this case was a holder of preferred shares in Danforth, Clark & Co. and as such was entitled to share in the distribution of the assets of that corporation in liquidation. The facts are substantially the same, and the applicable law is the same, in this case as in Boston Safe Deposit & Trust Co. v. Commissioner of Corporations & Taxation, ante, 263. The only material differences between the two cases are in the number of shares held by the respective appellants and in the respective amounts distributed to them. This case is governed by our decision in that case.
Abatement is granted of the tax assessed on or about August 1,1935, in the amount of $1,649.22 and interest. The appellant is to recover the costs before the board and the costs of this appeal.

So ordered.